  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PATRICK L. EDWARDS and               )
TERESA K. EDWARDS,                   )
                                     )
        Plaintiffs,                  )
                                     )              CIVIL ACTION NO.
        v.                           )                2:18cv55-MHT
                                     )                    (WO)
U.S. BANK NATIONAL                   )
ASSOCIATION, et al.,                 )
                                     )
        Defendants.                  )

                                  OPINION

    Plaintiff filed this lawsuit asserting claims under

state law and the Fair Debt Collection Practices Act,

15 U.S.C. §§ 1692-1692p. This lawsuit is now before the

court        on   the    recommendation        of    the     United   States

Magistrate        Judge    that   plaintiff’s         case    be   dismissed

with prejudice due to the passage of the statute of

limitations         on     the    federal       claim        and   lack   of

subject-matter           jurisdiction    on    the     state-law      claims.

There are no objections to the recommendation.                         After

an independent and de novo review of the record, the

court         concludes       that       the        magistrate        judge’s
recommendation     should   be     adopted,     except    that    the

dismissal    of   the   state    law   claims   will     be   without

prejudice.

    An appropriate judgment will be entered.

    DONE, this the 24th day of September, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
